PER CURIAM.
Jerry Thomas Grace was adjudged guilty of the crime of first degree murder by the Circuit Court of Walton County, Florida, and he has perfected his appeal from the judgment and sentence imposed.
The victim was a man named Ray Aris. Jerry Thomas Grace admitted that he killed Aris by shooting him with a gun. The defendant contended that such act was done in self-defense and there was ample evidence presented by the State upon which the jury could have found and by their verdict did find that the killing was an unlawful killing and that the same was not done in self-defense. The trial court approved the findings of fact made by the *541jury and so do we. The only point presented on appeal that had any possible merit was the appellant’s contention that the court had unduly limited him in the cross-examination of a witness. We have carefully examined the briefs and the record in that regard and, while we find that the appellant did not receive a perfect trial, he was not entitled to one. He was entitled to a fair trial and he received that. It is not the function of this Court to substitute its judgment for that of the jury or the trial judge where the evidence is legally sufficient to support the verdict, the judgment and sentence. The appellant having failed to demonstrate reversible error, it follows that the judgment and sentence appealed from is AFFIRMED.
McCORD, C. J., and MELVIN and LARRY G. SMITH, JJ., concur.